SIMPSON, Justice (concurring specially with the dissent of LIVINGSTON, C. J.).
The rule, that in order to maintain detinue for the recovery of chattels, the plaintiff must at the commencement of the action have a general or special property in the chattels and must be entitled to immediate possession, does not obtain where the suit is against a mere wrongdoer. In such latter case, prior actual possession alone will authorize a recovery against such wrongdoer not showing any right of property in himself. Barksdale v. Strickland & Hazard, 220 Ala. 86, 124 So. 234; Jones v. Anderson, 76 Ala. 427.
In the instant case, as pointed out in the dissenting opinion of the Chief Justice, the defendant showed no right of property in himself and stands in the shoes of a mere wrongdoer with reference to the automobile. Slaton v. Lamb, 260 Ala. 494, 71 So. 2d 289. Therefore, upon proof by the plaintiff of prior possession, he was entitled to a recovery as was charged by the trial court to the jury.
One further observation. The subrogation document does not transfer title in the automobile to anyone. The title is still in the plaintiff regardless of what his testimony might have indicated. His testimony that he claimed no right or interest in the automobile must be read in the light of the other facts and should be interpreted to mean that he was acting under the subrogation agreement to cooperate in every way possible, including suing as was required by the insurance company.
It seems to me the trial court ruled correctly in giving the affirmative charge for the plaintiff.